Citation Nr: 1828735	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's daughter



ATTORNEY FOR THE BOARD

M. Lin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 1992.

This matter comes before the Board of Veteran's Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript was prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for a depression was previously denied in a May 2001 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim, and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied entitlement to service connection for depression.  No timely appeal was received by the VA, nor was new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the May 2001 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for depression and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  The Veteran currently has diagnoses for PTSD and major depressive disorder (MDD).

4.  The claims file contains credible evidence supporting an in-service stressor that is related to the Veteran's PTSD and depression.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final as to the claim of entitlement to service connection for depression.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to reopen the May 2001 decision and grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is completely favorable, no further action with respect to such issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49747 (1992).

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for depression was previously denied in May 2001 and became final.  The Veteran seeks to reopen that claim.

In general, a RO rating decision that is not timely appealed is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  38 C.F.R. § 3.156 (a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.

The VA must review all the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran filed a claim of entitlement to service connection for depression in June 2000.  The relevant evidence at the time of that claim included her statements with the claim, service medical and dental records from 1986 to 1992, private treatment records, and a DD Form 214.  The May 2001 rating decision indicates the RO denied the claim on the basis that the claims file at the time contained no medical records showing evidence of depression during her service and the Veteran had not identified any in-service event resulting in depression.  The Veteran was notified of the decision and her appeal rights by a letter dated the same day.  The Veteran did not appeal or submit any new and material evidence within a year of that decision.  Therefore, the May 2001 rating decision became final.

In January 2010, the Veteran requested that her claim of entitlement to service connection for depression be reopened.  In that request, she indicated her depression resulted from military sexual trauma (MST).  Relevant additional evidence since the May 2001 rating decision include further statements about her MST, service records, VA treatment records, private treatment records, and a VA examination report showing a diagnosis of depression potentially resulting from the Veteran's service.

This evidence is new because it was not previously in the file at the time of the RO's May 2001 rating decision.  The evidence is material because it bears directly on the missing element of an in-service event resulting in depression, which the May 2001 rating decision indicates is a reason her claim was denied.  Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for depression.

Accordingly, the claim of entitlement to service connection for depression is reopened.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

III.  Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to included PTSD and depression, which she contends is related to her active service.

Legal Criteria

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to prevail on the issue of service connection the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing service connection for PTSD that take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303 (2017).  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

A PTSD claim based on in-service personal assault allows evidence from sources other than a veteran's service records to corroborate an account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2017).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  38 C.F.R. § 3.304(f)(5) (2017); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011)



Factual Background

The Veteran's February 1986 Report of Medical Examination during enlistment shows a clinical examination with a normal psychiatric finding.  The associated Report of Medical History shows no reported history of a psychiatric problem.

The Veteran's performance evaluation from January 1987 to April 1987 notes "exceptional" performance, based on her efforts to excel, adapting well to people and situations, and strong sense of responsibility.  

A November 1987 memorial service letter shows the death of an Air Force service member who served at the same base as the Veteran.  The letter does not indicate the cause of death or when the service member served at that base.

In December 1987, the service records show the Veteran was put in a 30-day correctional custody starting later that month for drinking alcohol underage.  In connection with the incident, a December 1987 service treatment record shows she was evaluated for second-line drug use.  The VA mental health examiner found no cognitive, affective, or behavioral impairment.

A July 1987 to July 1988, performance evaluation shows the Veteran performed her duties for that one-year period in a professional manner, with her greatest strength being her positive attitude and ability to get along with others.

From October 1989 to October 1990, the Veteran served at a new command and location, and her performance evaluation shows a "barely satisfactory" performance due to lack of motivation and discipline, and not practicing sound management practices.  An October 1990 to February 1991 performance evaluation indicates a "180 degree turn" in performance, becoming dependable, showing diplomacy when dealing with customer inquiries, and working after normal duty hours to complete a job.

From February 1991 to February 1992, the Veteran served at another new command and location, with her performance noted as "excellent" or "exemplary."

Other than the second-line drug use evaluation in December 1987, service treatment records show treatment for various physical conditions with no mental health complaint, from September 1987, to around the Veteran's honorable discharge in August 1992.

VA treatment records after discharge from active service show mental health treatment in November 1994 for being a first-time parent and to rule out post-partum depression.  A May 1998 VA treatment record indicates allegation of mutual emotional spouse maltreatment.

In June 2000, the Veteran filed a claim for entitlement of service connection for depression, with an indication it may have started in 1998.

A May 2010 VA treatment record shows treatment for alcohol abuse, and the Veteran endorsed that she started drinking alcohol at a very early age.

In a June 2010 Statement in support of claim, the Veteran indicated symptoms stemming for alcohol abuse and sexual trauma during service.  The first incident was at her first duty assignment.  She also gave detail about a second sexual trauma incident, in which the loss of a fellow service member in a motor vehicle accident resulted in her December 1987 violation for underage drinking.  A month after being released from her 30-day correctional custody for the violation, the Veteran asserts that she was picked up in a squad car and taken to a different location where she felt pressured to engage in sexual activity with a service member who had been involved with her underage drinking proceeding.  The Veteran related a third sexual trauma incident that occurred at her second command and location.

August 2013 VA treatment records indicate the Veteran ended a 20-year marriage due to progressively severe domestic violence.  She also indicated sexual abuse as a child that resulted in promiscuity during her early adult years and using alcohol to be intimate.  September 2013 VA treatment records show a diagnosis of PTSD with ongoing symptoms related to her safety concerns and domestic violence.

The Veteran was afforded a VA examination in April 2014 that supports a current diagnosis of PTSD and MDD.  The Veteran further clarified that she had been drinking alcohol at the time of the second sexual trauma incident, and that she did not want to engage in sexual activity with the other service member.  The VA examination indicates the first incident of sexual trauma did not met the criteria as a stressor for PTSD, but the second sexual trauma incident met the criteria as a stressor for PTSD due to MST, because it affected her ability to trust men, her sense of safety, and increased her alcohol abuse and promiscuity.  However, the VA examination also indicates her 20-year marriage with emotional and physical abuse is also a stressor for PTSD.  The examiner indicated that no evidence objectively supports or refutes the Veteran's claim for sexual trauma.

The RO requested additional information from the VA examiner and, in July 2014, the examiner clarified that the Veteran meets the full criteria for PTSD, and the diagnosis likely results from a combination of pre-military, military, and post-military trauma.  The July 2014 VA examination report indicates it is more likely than not that MST contributed to the Veteran's current PTSD.  The report also indicates that it is not possible without conjecture to state whether the veteran's depression is secondary to PTSD, a separate diagnosis, or another result of chronic and repeated trauma over many years.

The Veteran testified during the October 2017 teleconference video hearing that she did not report the sexual trauma incidents.  She also testified that she had no PTSD or depression prior to service.

Analysis:  Presumption of Soundness

As an initial matter, the Board finds the presumption of soundness applies in this case, and it has not been rebutted by clear and unmistakable evidence that PTSD or depression preexisted service.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111 (2012).  The burden is on VA to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003.

In this case, the Veteran's February 1986 enlistment examination shows no reported history of a psychiatric problem and a normal psychiatric finding during the clinical evaluation.  The August 2013 VA treatment record indicates the Veteran reported sexual abuse during childhood and the July 2014 VA examination report suggests possible pre-military trauma contributing to her PTSD.  However, the report only indicates it is "likely" that pre-military trauma is a contributor to PTSD.  The examiner did not give a definitive opinion that the condition pre-existed service to support rebutting the presumption of soundness.  Moreover, there are no other medical records in the claims file suggesting PTSD symptoms since childhood, and the Veteran does not endorse symptoms prior to her military service.  Her earliest performance evaluation from January 1987 to April 1987, also shows "exceptional" performance and "adapting well to people," which does not support a mental health problem.  Therefore, there is not clear and unmistakable evidence showing that PTSD existed prior to service and the presumption of soundness applies.

Analysis:  Service Connection - Direct Service Incurrence

Based on careful review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, currently diagnosed as PTSD and MDD, is warranted.

The Board finds current diagnoses of PTSD and MDD based on the April 2014 and July 2014 VA examination reports.

With respect to the claimed stressor, although the Veteran's service records do not document a reported sexual assault allegation, the Board finds sufficient corroborating evidence that the second sexual trauma incident occurred.  The Board finds largely consistent and credible accounts of the events surrounding the second incident, and that the Veteran's personnel records documenting marked behavioral changes and rapid deterioration in work performance.  A performance evaluation prior to December 1987 shows "exceptional" performance based on her efforts to excel, adapting well to people and situations, and strong sense of responsibility.  The claims file contains a November 1987 memorial service letter that supports the death of a service member that served at the same location as the Veteran, and evidence of the Veteran's subsequent charge for underage drinking in December 1987.  A full year performance evaluation from July 1987 to July 1988, which includes the time of the second sexual trauma incident, shows a continued professional manner and the ability to get along with others.  However, from October 1989 to October 1990, the claims file shows the Veteran served at a new command and location and a marked change in performance to "barely satisfactory" due to lack of motivation and discipline.  Later performance evaluations showed significant improvement and then exemplary performance.  This evidence supports the events leading up to the asserted sexual trauma incident around December 1987, and a change in behavior and work performance shortly afterwards.

The April 2014 VA examination indicates no objective evidence to support or refute the Veteran's claim of sexual trauma, but finds that her described stressor of being driven to a separate location, being forced to have sex while inebriated, and not being able to tell someone due to already facing a penalty for underage drinking, qualifies as MST.  Moreover, the same examiner found in the July 2014 VA examination that it is more likely than not that MST contributed to the Veteran's current PTSD.  The examiner is a psychologist and is competent to diagnose the Veteran's symptoms as PTSD and MST as a stressor.  Although the April 2014 VA examination indicates the examiner found no objective evidence in the claims file to support or refute the sexual trauma incident, the Board finds the assessment of MST credible and probative because it is based on an examination of the Veteran and her reported history, and evidence of behavior change following the claimed sexual assault.

Unfortunately, there is insufficient evidence in the current claims file to corroborate the first and third asserted incidents of sexual trauma.  There is no documented evidence about the events or behavioral change during the first and third incidents.  The April 2014 VA examination report indicates the first incident would also not qualify as a stressor for PTSD.

As to the question of whether there is a nexus or link between the currently shown disability and her active service, the evidence supports that the Veteran's current psychiatric disability is attributable to her MST.  The April 2014 VA examination report indicates it is unclear if her PTSD is caused by childhood sexual abuse, her MST, or domestic violence post-military.  The same VA examiner clarified in the July 2014 VA examination report that it is more likely than not that her MST contributed to her PTSD, but that it would be conjecture to state the relative contribution from her experiences prior, during, and after military service.  However, as the examiner found that the Veteran's MST is just one contributor that resulted in her current PTSD symptoms is enough to support a claim of service connection.  Moreover, her childhood sexual abuse is presumed not to have resulted in PTSD or depression because the presumption of soundness applies.

Resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence supports the Veteran has current diagnoses of PTSD and MDD, she experienced an in-service stressor, and her current psychiatric disorder of PTSD has been linked by a VA psychologist to her claimed in-service stressor.  As such, the Veteran's service connection claim for an acquired psychiatric disorder is granted.











ORDER

New and material evidence having been received, the claim for entitlement to service connection for depression is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


